--------------------------------------------------------------------------------

EXHIBIT 10.4
 


PROMISSORY NOTE


Borrower:
Earth Search Sciences, Inc. of #6 - 306 Stoner Loop Rd, Lakeside, MT, 59922, the
"Borrower".
Lender:
Larry Vance, of PO Box 763, Lakeside, MT, 59922



Principal Amount: [$1,250,000 - One Million Two Hundred and Fifty Thousand
Dollars]


 
1. 
FOR VALUE RECEIVED, The Borrower promises to pay to Lender at such addresses as
may be provided in writing to the Borrower, the principal sum of [amount] (the
“Principal Amount”).

 
 
2. 
This Note will be repaid in five (5) consecutive semi-annual installments of one
fifth of the Principal Amount commencing on the first business day in February
2009 and continuing on the first business day of each sixth month thereafter
until the entire Principal Amount has been paid.

 
 
3. 
At the election of ESSI, each installment can be converted to shares of the
Common Stock, $.001 par value per share, of the Borrower (the “ESSI Common
Stock”), at a 40% discount to the volume weighted average trading price of ESSI
Common Stock on the OTC BB market for the five (5) trading days prior to the
date that payment of such installment is actually made.  Such conversion right
may be exercised at any time prior to payment of any installment by delivering
written notice of exercise to Lender.

 
 
4. 
Notwithstanding anything to the contrary in this Note, if the Borrower defaults
in the performance of any obligation under this Note, Lender may declare the
principal amount owing due under this Note at that time to be immediately due
and payable.

 
 
5. 
This Note will be construed in accordance with and governed by the laws of the
State of Montana.

 
 
6. 
All costs, expenses and expenditures including, and without limitation, the
complete legal costs incurred by Lender in enforcing this Note as a result of
any default by the Borrower, will be added to the principal then outstanding and
will immediately be paid by the Borrower.

 
 
7. 
This Note will endure to the benefit of and be binding upon the respective
heirs, executors, administrators, successors and assigns of the Borrower and
Lender. The Borrower waives presentment for payment, notice of non-payment,
protest and notice of protest.

 
8. 
This Note is given as partial payment of the Aggregate Purchase Price under that
certain Purchase and Sale of Business Agreement dated of even date herewith
between Borrower and Lender (the “SPA”).  The Borrower hereby grants to Lender a
security interest in any and all securities of General Synfuels International,
Inc. transferred by Lender to Borrower in accordance with the SPA.

 
Initialed
 
 
 

 

IN WITNESS WHEREOF the parties have duly affixed their signatures:
 

--------------------------------------------------------------------------------


SIGNED, SEALED AND DELIVERED
this 15th day of August, 2008 in the presence of:


 

   Earth Search Sciences, Inc.  
 
/S/ LUIS F. LUGO
   Per: Luis F. Lugo CEO

 